EXHIBIT 10.47

 

[NAME OF EXECUTIVE]

RESTRICTED STOCK AGREEMENT

SPECIAL SHAREHOLDER VALUE GRANT

 

This Agreement is between                                          (the
“Executive”) and Host Marriott Corporation (“Company”), a Maryland corporation,
and governs a grant of restricted shares of common stock of the Company to the
Executive pursuant to the 1997 Host Marriott Corporation and Host Marriott, L.P.
Comprehensive Stock and Cash Incentive Plan, as amended (the “Plan”). The
Company and the Executive agree as follows:

 

1.    Restricted Stock Grant. Upon the terms and subject to the terms and
conditions set forth in the Plan and in this Agreement, including, but not
limited to, Section 5 of this Agreement, the Executive has been granted
                                 restricted shares of the Company’s common stock
(the “Restricted Stock”) effective February 9, 2006.

 

2.    Vesting Schedule and Release. The grant of Restricted Stock to the
Executive shall be subject to certain restrictions and risks of forfeiture as
set forth in Section 5. Subject to the foregoing and Section 13 below, the
shares shall vest according to the following schedule:

 

  •   25% or                      shares on February 9, 2006;

 

  •   25% or                      shares on February 9, 2007:

 

  •   25% or                      shares on February 9, 2008; and

 

  •   25% or                      shares on February 9, 2009.

 

In the event that a vesting date falls on a Saturday or Sunday or a day on which
the New York Stock Exchange is not open for the transaction of business, then
the shares shall vest on the next business day. The shares shall be released by
the Company and the restrictions shall be removed as soon as practicable after
each applicable vesting date.

 

3.    Restricted Stock Account. Unless and until the shares of Restricted Stock
have vested in the manner required under this Agreement, the shares shall be
deposited in a restricted stock account for the Executive at the Company’s
transfer agent. The Company reserves the right at its sole discretion to change
the financial institution in which the shares are deposited. The certificate or
certificates representing the Restricted Stock will not be delivered to the
Executive unless and until the shares have vested pursuant to the terms of the
Plan and this Agreement and all other terms and conditions in this Agreement and
under the Plan have been satisfied.

 

4.    Voting Rights and Dividends. The Executive has the right to vote the full
number of shares of Restricted Stock, except to the extent shares are forfeited.
The Executive shall not be paid any dividends with respect to the Restricted
Stock until the Executive has become vested in the shares. At the time of
vesting, the Executive shall receive a cash payment equal to the aggregate
dividends (without interest) that the Executive would have received if the
Executive had owned all the shares in which the Executive had vested for the
period beginning on the date of grant of those shares, and ending on the date of
vesting. No dividends shall be paid to the Executive with respect to any shares
of Restricted Stock that are forfeited by the Executive.

 

In the event any or all of the shares of Restricted Stock are split, or
combined, or in any other manner changed, modified or amended, or the Company is
recapitalized, restructured, or reorganized, the Executive shall receive such
number of new shares or equivalent equity interest and value so that the value
of any remaining shares of restricted stock under this Agreement is not
diminished or adversely impacted in any manner.

 

5.    Restrictions and Forfeiture. The Executive shall not sell, pledge,
transfer, subject to lien, assign or otherwise hypothecate the shares unless and
until the shares have vested, and certificates have been issued, recorded and
delivered and all other terms and conditions set forth in this Agreement and the
Plan have been satisfied. Any attempt to do so contrary to the provisions of
this Agreement shall be null and void.



--------------------------------------------------------------------------------

[Name of Executive]

Shareholder Value Restricted Stock Agreement

 

The balance of any shares of Restricted Stock that have not vested shall be
forfeited in the event that the Executive has not continued in the Company’s
employment through the applicable vesting date set forth in Section 2 for any
reason other than the Executive’s death or Disability (as defined in Section 13)
unless otherwise provided in Section 12 of this Agreement.

 

6.    Other Stock Awards. The Executive understands and agrees that the
Restricted Stock award is a unique one-time grant at the discretion of the
Compensation Policy Committee and the Executive is not entitled to receive any
additional stock options award, deferred bonus stock awards or additional
Restricted Stock (other than awards granted and still in effect and the shares
of Restricted Stock granted on February 9, 2006). The Compensation Policy
Committee of the Board of Directors (the “Committee”) reserves the right to make
additional long-term incentive awards to individuals in cases where it believes
doing so is in the best interests of the Company and its stockholders.

 

7.    The Plan. The awards made by the Committee and described in this Agreement
are made in accordance with and subject to the Plan. The terms of this Agreement
are intended to be in full accordance with the Plan. However, in the event of
any potential conflict between any term of this Agreement and the Plan, this
Agreement shall automatically be amended to comply with the terms of the Plan.

 

8.    Modifications to Agreement. This Agreement represents the full and
complete understanding between the Executive and the Company on the subjects
covered. The Executive expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations or inducements other than
those contained in this Agreement. This Agreement cannot be modified or changed
by any prior or contemporaneous or future oral agreement of the parties. This
Agreement shall only be modified by the express written agreement of the
parties.

 

9.    Binding Agreement. This Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

10.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, Host Marriott
Corporation, 6903 Rockledge Drive, Bethesda, MD 20817, Attention: Human
Resources, or at such other address as the Company may designate in writing.

 

11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without regard to choice of
law or conflict of law rules.

 

12.    Termination Policy. This Agreement is not an employment contract. This
Agreement is, however, a contract creating enforceable rights between the
Company (and any successor) and the Executive regarding the Restricted Stock.
This Agreement is subject to the “Host Marriott Corporation Severance Plan for
Executives” (the “Severance Plan”), attached hereto as Exhibit A. If the
Executive’s employment with the Company is terminated for Cause (as defined in
the Severance Plan) or by the Executive without Good Reason (as defined in the
Severance Plan), then all unvested and unreleased shares of Restricted Stock
shall be forfeited. If the Executive’s employment with the Company is terminated
without Cause or by the Executive with Good Reason not following a Change in
Control, then the amount of Restricted Stock scheduled to vest in such year
shall vest and all restrictions thereon shall be removed. If the Executive’s
employment with the Company is terminated by (i) reason of the Executive’s
death, (ii) Disability, (iii) the Company without Cause following a Change in
Control or (iv) the Executive with Good Reason following a Change in Control,
then all shares of Restricted Stock shall vest and all restrictions thereon
shall be removed.

 

13.    Disability; Death; Designation of Beneficiary. In the event of
Executive’s Disability (as defined in the Severance Plan) or death, all shares
of Restricted Stock shall vest and restrictions shall be released.

 

2



--------------------------------------------------------------------------------

[Name of Executive]

Shareholder Value Restricted Stock Agreement

 

14.    Taxation The Executive understands that upon removal of the restrictions
on the shares of Restricted Stock, a taxable event will occur and Executive will
be responsible for payment of taxes due. The Committee may condition the
delivery of any shares or any other benefits under this Agreement on the
satisfaction of applicable withholding requirements. The Committee, in its
discretion, and subject to such requirements as the Committee may impose prior
to the occurrence of such withholding, may permit such withholding obligations
to be satisfied through cash payment by the Executive, through the surrender of
shares of common stock of the Company that the Executive already owns, or
through the surrender of shares of Restricted Stock to which the Executive would
otherwise be entitled under this Agreement provided, however, that if the
withholding obligation arises during a period in which the Executive is
prohibited in trading in the Company’s equity securities by reason of the
Federal securities laws, or any Company policy regarding insider trading, then
the Company shall automatically withhold the number of shares with a Fair Market
Value equal to the minimum amount required to be withhold from the Restricted
Stock to which the Executive would otherwise be entitled under this Agreement.

 

15.    Confidential Information. In consideration of the grant of Restricted
Stock the Executive hereby agrees that the Company has made and will make
available to the Executive, and the Executive will have access to, certain
Confidential Information of the Company and its affiliates. The Executive
acknowledges and agrees that any and all Confidential Information learned or
obtained by the Executive during the course of the Executive’s employment with
the Company or otherwise, whether developed by the Executive alone or in
conjunction with others or otherwise, shall be and is the property of the
Company and its affiliates. Accordingly, the Executive shall at all times keep
all Confidential Information confidential and will not use such Confidential
Information other than in connection with the Executive’s discharge of his/her
employment with the Company, and will safeguard the Confidential Information
from unauthorized disclosure. This covenant is not intended to, and does not
limit in any way the Executive’s duties and obligations to the Company under
statutory and common law not to disclose or make personal use of the
Confidential Information or trade secrets. For the purposes of this Agreement,
“Confidential Information” shall mean all confidential and proprietary
information of the Company, and its affiliates, including, without limitation,
the Company’s contractor, customer, supplier and vendor lists and information,
marketing strategies, pricing policies or characteristics, product or product
specifications, designs, software systems, leasing costs, cost of equipment,
business or business prospects, plans, proposals, codes, marketing studies,
research, reports, investigations, trade secrets or other information of similar
character. For purposes of this Agreement, Confidential Information shall not
include (i) information which is generally available to the public,
(ii) information obtained by the Executive from third persons other than
employees of the Company, its subsidiaries, and affiliates not under agreement
to maintain the confidentiality of the same, and (iii) information which is
required to be disclosed by law or legal process.

 

3



--------------------------------------------------------------------------------

[Name of Executive]

Shareholder Value Restricted Stock Agreement

 

Accepted by the Executive:

   For the Company:                                       
                                                                     
                                                                               
                         

[Name]

     Date:                                         
                                                        Date:
                                        
                                                     Beneficiary:
                                                                               
     Relationship:                                         
                                         

 

4